Citation Nr: 0015822	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-21 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for a postoperative 
herniated pulposus and fusion at L5-S1 with left leg 
numbness, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (RO) which continued a 20 percent disability 
rating for a service-connected postoperative herniated 
pulposus and fusion at L5-S1 with left leg numbness.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected postoperative herniated 
pulposus and fusion at L5-S1 with left leg numbness is 
manifested by moderate disability and additional functional 
impairment due to pain.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for 
postoperative herniated pulposus and fusion at L5-S1 with 
left leg numbness have been met.  38 U.S.C.A. § 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-
45, 4.59, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected postoperative herniated pulposus and fusion 
at L5-S1 with left leg numbness because the disorder is more 
disabling than contemplated by the current 20 percent 
disability rating.  The veteran also contends that he has 
functional loss due to pain caused by this disorder.

The Board finds initially that the veteran's claim is well 
grounded, see 38 U.S.C.A. § 5107(a) (West 1991), because a 
challenge to a disability rating assigned to a service-
connected disability is sufficient to establish a well-
grounded claim for a higher rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 Vet. 
App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board also is satisfied that the record 
includes all evidence necessary for the equitable disposition 
of this appeal and that the veteran requires no further 
assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, the facts of a particular case may 
require assignment of separate disability ratings for 
separate time periods.  Fenderson v. West, 12 Vet. App. at 
126.  Otherwise, as is the case here, the current level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran was service connected for a postoperative 
herniated pulposus and fusion at L5-S1 by an August 1972 
rating decision which assigned a 10 percent evaluation 
pursuant to DC 5293.  The RO reduced the evaluation to 
noncompensable in June 1977, and restored a 10 percent rating 
in December 1979, all pursuant to the same DC.  In April 1987 
the RO recharacterized this service-connected disorder to 
include left leg numbness and continued a 10 percent rating 
pursuant to the same DC.  In December 1994 the RO increased 
the evaluation for postoperative herniated pulposus and 
fusion at L5-S1 with left leg numbness to 20 percent, also 
pursuant to DC 5293.

Under DC 5293, pertaining to intervertebral disc syndrome, a 
60 percent rating is warranted for a pronounced disability 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief; a 40 percent rating is warranted for severe 
disability including recurring attacks and intermittent 
relief; a 20 percent rating is warranted for moderate 
disability with recurring attacks; a 10 percent rating is 
warranted for mild disability, and; a cured, postoperative 
disorder is noncompensable.

Service medical records disclose that the veteran was 
diagnosed in service with degenerative disc disease.  Also 
during service the veteran underwent surgery in May 1971 to 
remove a herniated nucleus pulposus and to fuse L5 through S1 
vertebrae.

There is a substantial body of VA examination, treatment and 
radiological records tracking the course of the veteran's 
lower back disorder since his separation from service.  The 
veteran underwent at least 11 VA back examinations from June 
1972 to March 1998, including X-rays and magnetic resonance 
imaging (MRI) and intermittent lower back treatment from 
August 1979 to January 1995.  Throughout this period the 
veteran consistently complained of recurrent backaches and 
accompanying left leg numbness, especially after prolonged 
sitting or standing.  Examination reports over the years have 
noted degenerative disc disease of the lumbar spine, numbness 
of the left lower extremity related to in-service back 
surgery, absence of spinal spasms, little if any limitation 
of spinal motion, and the veteran's use of a brace to support 
his lower spine.  

Reports of March 1998 examinations by two VA physicians note 
the veteran's complaints of increasing lower back pain and 
decreasing ability to lift more than 25 pounds, thereby 
precluding his continued work as a mail carrier.  He also 
stated that use of a back brace and Motrin provided some pain 
relief.  The veteran also complained of increased left foot 
numbness.  Physical and X-ray examination disclosed objective 
findings including new lumbar subluxations and worsening 
degenerative disc disease compared with a 1995 evaluation.  
One examining physician noted that although the veteran's 
range of spinal motion, coordination and fatigability were 
unaffected by his worsening lower back disorder, "there is a 
progression of pain that has not allowed him to perform 
certain activities" including continuing his job as a mail 
carrier.  The examiner also noted that the veteran continued 
using a back brace and Motrin which he had used for "many 
many years" to minimize "the progression of his pain" 
caused by the progression of his lower back disease.  Other 
physical findings included normal gait and motor function, 
bilaterally symmetric reflexes except at the left ankle which 
was without reflexes, absence of pain upon motion, foot drop 
or other signs of radiculopathy or focal nerve entrapment.  
The veteran also was able to get on and off the examining 
table and to lie flat on his back without difficulty and 
neither examination report addresses evidence of muscle 
spasms.

The discovery of lumbar subluxations and progressing 
degenerative disc disease noted in the March 1998 VA spinal 
examination reports confirm what a VA physician described as 
a worsening of the veteran's lower back disorder.  But there 
is no evidence that the deterioration is accompanied by 
worsening symptoms including diminished range of motion, pain 
upon motion, incoordination, increased fatigability, 
neuropathy or muscle spasms sufficient to indicate more than 
a moderate level of disability contemplated by a 20 percent 
rating under DC 5293.  However, the Board notes that 
objective findings confirm the veteran's complaints of 
increasing lower back pain rendering him unable to continue 
work as a mail carrier.  The Board acknowledges that pain 
supported by adequate pathology may cause disability and that 
a higher schedular rating may be warranted to evaluate 
functional loss due to pain when the DC under which a veteran 
is rated does not contemplate these factors.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-207 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.  The Board observes that there is evidence 
of sufficient low back pain and resulting additional 
functional loss in this case that the Board finds 
demonstrated symptomatology to more nearly approximate that 
of severe intervertebral disc disability contemplated by DC 
5293.  Accordingly, the Board concludes that a 40 percent 
disability evaluation is warranted in this case.  See Id.; 
38 C.F.R. §§ 4.3, 4.7.

The Board also has considered whether a higher rating is 
warranted under other provisions or diagnostic codes.  
However, there is no evidence that the service-connected 
disorder encompasses residuals of a vertebral fracture (DC 
5285), or complete bony fixation of the spine (DC 5286), or 
ankylosis of the lumbar spine (DC 5289), or severe limitation 
of lumbar spinal motion (DC 5292), or severe lumbosacral 
strain (DC 5295), so evaluation under these provisions is 
inappropriate.  38 C.F.R. § 4.71a.

The Board notes that this decision is based solely upon the 
provisions of the VA's rating schedule.  The Board finds that 
the record does not establish that schedular criteria are 
inadequate to evaluate the veteran's disability.  There is no 
showing that the disability under consideration has caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or necessitated 
frequent periods of hospitalization so as to render the 
schedular standards inadequate and to warrant assignment of 
an extra-schedular evaluation.  In fact, the 40 percent 
disability evaluation granted pursuant to this decision 
recognizes that the veteran has a severe back disability and 
considers the effect of the back disorder upon his occupation 
as noted in the record.  Thus, in the absence of an 
exceptional or unusual disability picture, the Board finds 
that that remand for compliance with the procedures for 
assignment of an extra-schedular evaluation is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to a 40 percent rating for a postoperative 
herniated pulposus and fusion at L5-S1 with left leg numbness 
is granted.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

